Judgment reversed on the law and the facts and a new trial granted, costs to abide the event, upon the ground that the verdict is against the weight of the evidence upon the question of whether the plaintiff was the procuring cause of the sale, and upon the further ground that the plaintiff failed to establish the usual and customary rate of brokerage upon the sale of real property in the city of New York. Lazansky, P. J., Kapper and Davis, JJ., concur; Carswell, J., concurs upon the last ground stated; Seudder, J., not voting.